Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farina (US 2019/0060724) in view of England (6,966,851).  Note the basis for the rejections set forth in the office action field May 23, 2022.  Regarding the amendment to claim 1, Farina teaches the use of a plastic housing for enclosing/encasing the magnet (108) that may be sewn directly to the layer of the towel allowing for machine washing and drying.  Note paragraph [0048].  However, Farina lacks the teaching for a plurality of apertures in the housing as recited.  England reveals that it is known in the art of golf equipment comprising a magnetic member that is attached to a cloth article to provide a plastic housing (28) for securing the magnetic member (30).  Further, England provides the plastic housing (28) with wings (34) that are stitched to the cloth article for securing the plastic housing (28) and the magnetic member (30).  Note Figure 2 and column 3, lines 44-52.  Stitching the wings of the plastic housing defines a plurality of apertures in the housing as recited. It would have been obvious to one of ordinary skill in the art to provide the plastic housing of Farina with the wings of England in order to permit the plastic housing to be securely stitched to the cloth article.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farina (US 2019/0060724) in view of England (6,966,851) and Ferrell (7,955,683).  Note the basis for the rejections set forth in the office action field May 23, 2022.  
Claims 10, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farina (US 2019/0060724) in view of England (6,966,851) and Schneider (US 2016/0067675).  Note the basis for the rejections set forth in the office action field May 23, 2022.  Regarding new claim 18, Farina teaches a plastic housing for the magnet but lacks the teaching for the housing to be sewn to an external surface of the towel as recited.  Schneider states that it is known in the art of towels having a magnet applied thereto that the magnet (12) may either be attached directed to the towel (10) or disposed therein.  Note paragraph [0025].  Given this suggestion, it would have been obvious to one of ordinary skill in the art to attach the magnetic housing of Farina to the external surface of the towel instead of therein in order to provide an alternative arrangement for locating the magnet on the towel as suggested by Schneider.  
Regarding claim 19, note the rejection of claims 1 and 18 as these claims recite substantially similar limitations.  
Regarding new claim 20, note Figure 1 of Schneider showing the magnet located in the corner of the towel.  
Claims 1, 7, 8, 10, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2016/0067675) in view of Farina (US 2019/0060724) and England (6,966,851).  Note the basis for the rejections set forth in the office action field May 23, 2022.  Regarding the amendments to claim 1, the combination of Schneider in view of Farina teaches the use of a plastic housing for enclosing/encasing the magnet (108) that may be sewn directly to the layer of the towel allowing for machine washing and drying.  Note paragraph [0048] of Farina.  However, the combination lacks the teaching for a plurality of apertures in the housing as recited.  England reveals that it is known in the art of golf equipment comprising a magnetic member that is attached to a cloth article to provide a plastic housing (28) for securing the magnetic member (30).  Further, England provides the plastic housing (28) with wings (34) that are stitched to the cloth article for securing the plastic housing (28) and the magnetic member (30).  Note Figure 2 and column 3, lines 44-52. Stitching the wings of the plastic housing defines a plurality of apertures in the housing as recited.  It would have been obvious to one of ordinary skill in the art to provide the plastic housing of the combination of Schneider in view of Farina with the wings of England in order to permit the plastic housing to be securely stitched into the cloth article.  
Regarding new claim 18, note paragraph [0025] of Schneider stating that it is known in the art of towels having a magnet attached thereto that the magnet may be located within the towel or attached directly to the towel.  It would have been obvious to one of ordinary skill in the art to attach the magnetic housing to the external surface of the towel instead of therein in order to provide an alternative arrangement for locating the magnet on the towel as suggested by Schneider.  
Regarding new claim 19, note the rejection of claims 1 and 18 as these claims recite substantially similar limitations.  
Regarding new claim 20, note Figure 1 of Schneider showing the magnet located in the corner of the towel.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2016/0067675) in view of Farina (US 2019/0060724), England (6,966,851) and Ferrell (7,955,683).  Note the basis for the rejections set forth in the office action field May 23, 2022.  
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.  Regarding the reference to Farina, the applicant contends that Farina provides his magnet and housing within the layers of towel but does not teach the plurality of apertures in the housing as recited in amended claim 1.  However, this argument is not persuasive as the rejection of claim 1 now includes the reference to England.  Farina teaches the use of a plastic housing for enclosing/encasing the magnet (108) that may be sewn directly to the layer of the towel allowing for machine washing and drying.  Note paragraph [0048].  However, Farina lacks the teaching for a plurality of apertures in the housing as recited.  England reveals that it is known in the art of golf equipment comprising a magnetic member that is attached to a cloth article to provide a plastic housing (28) for securing the magnetic member (30).  Further, England provides the plastic housing (28) with wings (34) that are stitched to the cloth article for securing the plastic housing (28) and the magnetic member (30).  Note Figure 2 and column 3, lines 44-52.  Stitching the wings of the plastic housing defines a plurality of apertures in the housing as recited.  It would have been obvious to one of ordinary skill in the art to provide the plastic housing of Farina with the wings of England in order to permit the plastic housing to be securely stitched to the cloth article.  
Regarding the applicant’s argument that Farina teaches that the encapsulated magnet is sandwiched between two layers of the cloth whereas the instant invention requires an encapsulated magnet within a housing sewn onto the cloth or towel, it is noted that the magnet of Farina is sewn onto the material as recited.  It appears that the applicant is arguing that the magnet is attached to an external layer of the material, however, claim 1 does not require this arrangement.  Amended claim 1 merely requires that the housing be sewn via thread onto the moisture absorbent material and providing the encapsulated magnet “sandwiched” between the layers meets this claim limitation.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also noted that because Farina teaches the claim limitation, Farina does not teach away from the instant invention as argued by applicant. 
Further, it is noted that instant claims 18 and 19 define the mounting of the housing to an external surface of the moisture absorbent material as argued by applicant.  However, this argument is still not persuasive as Schneider teaches that it is known in the art of moisture absorbent materials having magnets attached thereto that the magnet may be attached directly to the absorbent apparatus instead of being sewn therein.  Note paragraph [0025] of Schneider.  Thus, the combination of Farina in view of England and Schneider or alternatively, Schneider in view of Farina and England teaches the mounting of the plastic housing to the external surface of the moisture absorbent material as recited.  
Regarding the reference to Schneider, the applicant contends that the invention of Schneider does not teach the magnet that is encased within a plastic housing as recited in amended claim 1.  However, this argument is not persuasive as the rejection of amended claim 1 is over the combination of Schneider in view of Farina and England as set forth above.  The combination of Schneider and Farina teaches that encapsulating the magnet in a plastic housing for machine washing and drying.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would have been obvious to one of ordinary skill in the art to encapsulate the magnet of Schneider in a plastic housing in order to protect the magnet from damage during use.  
Regarding the reference to Ferrell, the applicant states that Ferrell provides an unprotected magnet and does not teach the recited housing.  However, this argument is also not persuasive as the reference to Ferrell is relied upon merely for its teaching that it is known in the art to magnetic towels to form the towel with cotton fiber content.  Note column 1, lines 40-46.  It would have been obvious to one of ordinary skill in the art to  form the towel of Farina or Schneider from cotton fiber content in order to provide a soft absorbent towel.  
Applicant’s referral to Figures 4A-4D and Figures 6 and 7 of the instant invention are noted but not persuasive in overcoming the rejections as set forth above.  The statements do not clearly point out the patentable novelty which the applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711